—In a proceeding, inter alia, to stay arbitration of a claim for uninsured motorist benefits, the petitioner appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated August 21, 1997, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
Under the circumstances of the instant case, the Supreme Court properly denied the petition to permanently stay arbitration of the respondent’s uninsured motorist claim (see, Matter of Allstate Ins. Co. v Faulk, 250 AD2d 674; Matter of Liberty Mut. Ins. Co. v DeCaro, 244 AD2d 487; Matter of Allstate Ins. Co. v Urena, 208 AD2d 623; Matter of Allstate Ins. Co. v Nebedum, 208 AD2d 624; cf., Matter of Metropolitan Prop. & Cas. Ins. Co. v Keeney, 241 AD2d 455). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.